Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This is a reply to the remarks filed by the Applicant on 19 July 2021 in which claims 12-22 are pending. Claims 12 and 19 are independent. Claims 13-18 and 20-22 are dependent.
Based on Applicant’s arguments the claim rejections placed in the preceding Office action are withdrawn. Applied reference Davis lacks a pair of axially-directed plates for the support structure. Rejections and objection placed in the preceding Office action are now withdrawn herewith.


Reasons for Allowance
Claims 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 12, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an electromagnet assembly comprising a support structure comprising a pair of axially-directed support plates spaced apart from one another along a radial direction of the annular coil by a distance which is greater than a radial thickness of the annular coil forming a cavity therebetween, wherein the support element is received in the cavity and mechanically fastened to the support plates, as stated in the claim in association with the remaining claim features. 
As to claim 13-18, these claims are allowed because each of these claims depends from allowed independent claim 12.

 As to independent claim 19, the claim is allowed because in includes a feature found in claim 12 for which claim 12 is found to be allowable. 

As to claims 20-22, these claims are allowed because each of these claims depends from allowed independent claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852